 1

 2

 3

 4

 5

 6

 7
                     UNITED STATES DISTRICT COURT
 8
                    NORTHERN DISTRICT OF CALIFORNIA
 9

10
     In re: AMERICAN BANKERS           Case No. 4:19-cv-02237-HSG
11                                     (consolidated with 4:19-cv-03556-
     INSURANCE COMPANY OF
                                       HSG)
12   FLORIDA
13
                                       ORDER
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                               ORDER
 1         For good cause shown, it is hereby ORDERED that counsel for American
 2
     Bankers Insurance Company of Florida may appear telephonically for the Case
 3

 4   Management Conference set on October 1, 2019 at 2:00 p.m. Counsel shall

 5   contact CourtCall at (866) 582-6878 to make arrangements for the telephonic
 6
     appearance.
 7                                             __
     DATED: 9/30/2019                          Hon. Haywood S. Gilliam, Jr.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                    ORDER
